MEMORANDUM **
Hilario Arriaga-Vaca, Nicolasa Arriaga, husband and wife, and their son, Cesar Josué Arriaga-Mondragon seek review of the Board of Immigration Appeals’ (“BIA”) order denying their second motion to reconsider its earlier order dismissing their appeal from an immigration judge’s (“IJ”) decision denying their application for cancellation of removal. We deny in part and dismiss in part the petition for review.
In Petitioners’ opening brief, Petitioners fail to address, and therefore have waived any challenge to, the BIA’s determination that their second motion to reconsider was time and number barred under 8 C.F.R. § 1003.2. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding issues which are not specifically raised and argued in a party’s opening brief are waived).
We lack jurisdiction to review the BIA’s underlying order dismissing Petitioners’ direct appeal from the IJ’s decision because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.